UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2297


ORLANDO C. DIAZ; BRENDA ARACELY CARRERA,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 7, 2011                    Decided:   July 12, 2011


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dustin W. Dyer, DYER IMMIGRATION LAW GROUP, PC, Richmond,
Virginia, for Petitioners.       Tony West, Assistant Attorney
General, Cindy S. Ferrier, Senior Litigation Counsel, R.
Alexander Goring, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Orlando C. Diaz and his wife, Brenda Aracely Carrera,

natives and citizens of Guatemala, petition for review of an

order   of    the   Board       of    Immigration    Appeals     (“Board”)    denying

their   motion      to     reopen      immigration       proceedings.        We     have

reviewed the record and the Board’s order and find no abuse of

discretion.         See   8     C.F.R.    § 1003.2(a)     (2011)    (setting      forth

standard     of   review).           Accordingly,   we    deny   the   petition      for

review for the reasons stated by the Board.                    In re: Diaz (B.I.A.

Oct. 20, 2010).            We dispense with oral argument because the

facts   and    legal      contentions      are   adequately      presented     in    the

materials     before      the    court    and    argument    would     not   aid     the

decisional process.

                                                                   PETITION DENIED




                                            2